10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Elliot W. Gale (SBN 263326)
EGale sa arialaw.com

Joe Angelo (SBN 268542)
JAngelo@sa,qarialaw.com
Scott M. Johnson (SBN 287182)
SJohnson@sa,qarialaw.com
SAGARIA LAW, P.C.

3017 Douglas Blvd., Ste 200
Roseville, CA 95661
Telephone: (408) 279-2288
Facsimile: (408) 297-2299

Attorneys for Plaintiff Frank Munoz

KELLEY DRYE & WARREN LLP
Sarah E. Diamond (SBN 281162)
10100 Santa Monica Blvd. 23rd Floor
Los Angeles, CA 90067-4008
Telephone: (310) 712-6100
Facsimile: (310) 712-6199
sdiamond@kelleydrye.com

Attorneys for Defendants
Kohl’s Department Stores, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

FRANK MUNOZ, Case NO.: 2217-cv-02228-JAM-AC

Plaintiff, Assigned t0: Hon. John A. Mendez
Referred t0: Hon. Allison Claire

STIPULATION FOR DISMISSAL OF
DEFENDANT KOHL’S DEPARTMENT
KOHLS DEPARTMENT STORES, INC., STORES, INC.; [.W] ORDER
and DOES l through 100 inclusive,

Defendants.

 

 

STIPULATION FOR DISMISSAL OF DEFENDANT KOHL’S DEPARTMENT STORES, INC.; [PROPOSED]
ORDER -I-

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

IT IS HEREBY STIPULATED by and between plaintiff Frank Munoz and defendant
Kohl’s Department Stores, Inc. that Kohl’s Department Stores, 1nc. be dismissed from this
action, with prejudice, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2), and that

each party shall bear its own attorneys’ fees and costs.

DATED: December 4, 2018 SAGARIA LAW, P.C.

By: /s/ Elll`ot Gale
Elliot Gale
Attorney for Plaintiff F rank Munoz

DATED: December 4, 2018 KELLEY DRYE & WARREN LLP

By: /S/ Sarah E. Dl'amond
Sarah E. Diamond
Attorney for Defendant Kohl’s Department
Stores, Inc.

I, Elliot Gale, am the ECF user whose identification and password are being used to file this
Stipulation. 1 hereby attest that Sarah E. Diamond has concurred in this filing.
/s/ Ellz`ot Gale

[PROPOSED] ORDER
Pursuant to the stipulation of the Parties, Kohl’s Department Stores, Inc. is dismissed
with prejudice

IT IS SO ORDERED.

DATED; l/J_/(%¢évi /0{ 10 /‘f %%W/L/W<q

<%1. John A. M ndez l
NITED STAT S DISTRICT JUDGE

STIPULATION FOR DISMISSAL OF DEFENDANT KOHL’S DEPARTMENT STORES, INC.; [PROPOSED]
ORDER -2-

 

 

 

